PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CAPULLI et al.
Application No. 16/331,274
Filed: 7 Mar 2019
For: RETENTION DEVICE FOR FLEXIBLE CABLES

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the Petition To Revive Under 37 CFR 1.137(a), filed January 21, 2021, to revive the above-identified application. The petition included an Issue Fee Payment.

The petition is DISMISSED as moot.

A review of the file record indicates that a Petition to Revive Under 37 CFR 1.137(a) was filed January 21, 2021.  Thereafter, a petition was auto-granted by EFS-Web on February 5, 2021.  Accordingly, the Petition To Revive Under 37 CFR 1.137(a), filed January 21, 2021, is moot.

The application file is being directed to the Office of Data Management.

Any questions concerning this decision may be directed to the undersigned at 
(571) 272-3213.   



/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Petitions Paralegal Specialist
Office of Petitions